Exhibit 10.22

AMENDMENT NO. 13 TO

LOAN AGREEMENT

This Amendment No. 13 to Loan Agreement (the “Amendment”) is dated as of the 6th
day of December, 2007 and is by and between LASALLE BANK NATIONAL ASSOCIATION
(“Lender”) and eLOYALTY CORPORATION, a Delaware corporation (the “Borrower”).

W I T N E S S E T H:

WHEREAS, Lender and Borrower are parties to that certain Loan Agreement, dated
as of December 17, 2001 (as amended or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Loan Agreement); and

WHEREAS, the Borrower has requested that the Loan Agreement be amended in
certain respects;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of Lender and Borrower hereby agree as follows:

1. Amendments to Loan Agreement. In reliance on the representations and
warranties set forth in Section 2 of this Amendment and subject to the
satisfaction of the conditions precedent set forth in Section 3 of this
Amendment, the Loan Agreement is hereby amended as follows:

1.1. The definition of Maturity Date in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

““Maturity Date” shall mean December 31, 2008.”

1.2. The definition of Maximum Letter of Credit Obligation in Section 1.1 of the
Loan Agreement is deleted in its entirety and replaced with the following:

“Maximum Letter of Credit Obligation” shall mean Five Million and No/100 Dollars
($5,000,000.00).

1.3. The definition of Revolving Loan Commitment in Section 1.1 of the Loan
Agreement is deleted in its entirety and replaced with the following;

“Revolving Loan Commitment” shall mean Five Million and No/100 Dollars
($5,000,000.00).



--------------------------------------------------------------------------------

1.4. The first sentence of Section 2.5 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“Subject to the terms and conditions of this Agreement and upon the execution by
the Borrower and the Bank of a Master Letter of Credit Agreement and, the upon
the execution and delivery by the Borrower, and the acceptance by the Bank of an
application for letter of credit, the Bank agrees to issue for the account of
the Borrower such Letters of Credit in the standard form of the Bank and
otherwise in form and substance acceptable to the Bank, from time to time during
the term of this Agreement, provided that (i) the Letter of Credit Obligations
may not at any time exceed the Maximum Letter of Credit Obligation, (ii) the
Letter of Credit Obligations may not at any time exceed the Borrowing Base
Amount less the aggregate outstanding principal amount of the Revolving Loans,
and (iii) no Letter of Credit shall have an expiration date later than
December 31, 2011.”

2. Representations and Warranties. To induce the Lender to enter into this
Amendment, the Borrower hereby represents and warrants to the Lender that:

2.1. the execution, delivery and performance by the Borrower of this Amendment
and each of the other agreements, instruments and documents contemplated hereby
are within its corporate power, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval (if any
shall be required), and do not and will not contravene or conflict with any
provision of law applicable to the Borrower, the certificate of incorporation
and by-laws of the Borrower (as amended to date), any order, judgment or decree
of any court or governmental agency, or any agreement, instrument or document
binding upon the Borrower or any of its property;

2.2. each of the Loan Agreement and the other Loan Documents, each as amended by
this Amendment, are the legal, valid and binding obligation of the Borrower to
the extent the Borrower is a party thereto, and the Loan Agreement and such Loan
Documents are enforceable against the Borrower in accordance with their
respective terms;

2.3. the representations and warranties of Borrower contained in the Loan
Agreement and the Loan Documents, each as amended hereby, are true and correct
in all material respects as of the date hereof, with the same effect as though
made on the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date; and

2.4. Borrower has performed in all material respects all of its obligations
under the Loan Agreement and the other Loan Documents to be performed by it on
or before the date hereof and as of the date hereof, Borrower is in compliance
with all applicable terms and provisions of the Loan Agreement and each of the
other Loan Documents to be observed and performed by it and, assuming the
effectiveness of the consents set forth herein, no Event of Default has occurred
and is continuing.

 

-2-



--------------------------------------------------------------------------------

3. Conditions. The effectiveness of the amendments and consents set forth above
is subject to the following conditions precedent:

3.1. Borrower shall have executed and delivered to Lender, or shall have caused
to be executed and delivered to Lender, each in form and substance satisfactory
to Lender, this Amendment, a Second Amended and Restated Revolving Note and such
other documents, instruments and agreements as Lender may reasonably request.

3.2. Borrower shall have paid to Agent a fully earned, non-refundable fee of
$8,500.

3.3. All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Lender and its legal counsel.

3.4. Assuming the effectiveness of the consents set forth herein, no Event of
Default shall have occurred and be continuing.

4. References; Effectiveness. Each of the Lender and the Borrower hereby agree
that all references to the Loan Agreement which are contained in any of the
other Loan Documents shall refer to the Loan Agreement as amended by this
Amendment.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

6. Continued Effectiveness. Except as specifically set forth herein, the Loan
Agreement and each of the other Loan Documents shall continue in full force and
effect according to their respective terms.

7. Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

8. Costs and Expenses. Borrower hereby agrees that all expenses incurred by the
Lender in connection with the preparation, negotiation and closing of the
transactions contemplated hereby, including without limitation reasonable
attorneys’ fees and expenses, shall be part of the Obligations.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

 

eLOYALTY CORPORATION, a Delaware

corporation, as Borrower

By  

/s/ STEVEN C. POLLEMA

Its   Vice President

LASALLE BANK NATIONAL ASSOCIATION,

as Lender

By  

/s/ ERIN FREY

Its   Vice President

 

-4-